Citation Nr: 1235175	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-18 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an evaluation in excess of 30 percent for post traumatic stress disorder (PTSD), from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision which denied, in part, service connection for bilateral defective hearing and tinnitus, and an April 2010 decision that granted service connection for PTSD, subsequently rated 30 percent disabling from June 11, 2008, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  


FINDINGS OF FACT

1.  The Veteran did not have a hearing loss disability for VA purposes at service entrance.  

2.  The Veteran did not have a hearing loss disability for VA purposes when examined in March 1968.

3.  The Veteran's current hearing loss disability has not been linked to service.  

4.  The Veteran did not have tinnitus in service, nor is there any credible, probative evidence that any current tinnitus is related to service or to any incident therein.  

5.  Since service connection was established, the Veteran's PTSD is manifested by anxiety, sleep disturbance, occasional irritability and depressed mood, and rare panic attacks.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).  

2.  The Veteran does not have tinnitus due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Concerning the PTSD claim, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, no additional notice under this law is necessary.  That notwithstanding, the Veteran and his representative were apprised of the rating criteria for PTSD in the statement of the case promulgated in April 2011.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision on the merits of the issues on appeal, and there is no competent or credible evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination in June 2012.  The examiners personally interviewed and examined the Veteran, elicited a medical history and provided the information necessary to evaluate his disability under the applicable rating criteria.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

An award of service connection is also contemplated where the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385.  This provides that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Defective Hearing & Tinnitus

The Veteran contends that he has had chronic hearing loss and tinnitus since serving in Vietnam and believes that they were caused by exposure to acoustic trauma from incoming artillery and mortar fire during service.  The Veteran reported that he has worked in construction as a painter since his discharge from service and denied any significant post-service noise exposure.  

Concerning the Veteran's allegations, the Board notes that while he is competent to provide evidence concerning his observations and experiences, any such assertions must be weighed against other contradictory evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

In this case, the Veteran's service treatment records are completely silent for any complaints, treatment or findings for any hearing problems or tinnitus.  Historically, audiological findings, as converted to ISO units currently in effect, at the time of the Veteran's pre-induction examination in November 1963 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
-
20
LEFT
30
25
25
-
20

(NOTE: Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.)  

Audiological findings, as converted to ISO units currently in effect, on the Veteran's service induction examination in November 1966 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
-
25
LEFT
25
20
20
-
15

Audiological findings on a periodic service examination in March 1968, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

The STRs showed that while the Veteran was afforded an examination at the time of service separation in October 1968, an audiological examination was not conducted.  

When examined by VA in April 2010, the Veteran reported a history of tinnitus for the past 15 to 20 years, but said that he could not recall any specific acoustic event that precipitated its onset.  The Veteran reported that while his duty assignment in service was as a cook, he was exposed to incoming artillery and mortar fire in Vietnam.  He also reported some limited noise exposure after service using power tools, and played drums in a band professionally, for about 10 years after service and continues to play locally on occasion.  Audiometric findings on examination were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
40
60
60
LEFT
25
30
50
60
60

Speech discrimination was 84 percent in the right ear and 82 percent in the left ear.  The diagnosis was mid to high frequency sensorineural hearing with good word recognition.  The examiner, noting that the Veteran had normal hearing in service, and that his tinnitus did not manifest until many years after discharge from service, opined that the Veteran's current hearing loss and tinnitus were not related to service.  

The favorable evidence in this case consists of an opinion from a private audiologist, dated in November 2010, to the effect that it was more likely than not that the Veteran's current hearing loss and tinnitus were related to service.  The audiologist noted that the Veteran reported experiencing a temporary threshold shift and intermittent tinnitus that began in Vietnam from explosions of incoming rounds.  She also indicated that while the Veteran's audiograms were within normal limits in service, there is medical literature which indicated that outer hair cell damage in the cochlea occurs prior to any evidence of a threshold shift on an audiogram.  The audiologist reported that her opinion was based on case history, configuration of hearing loss and the onset of tinnitus.  

Concerning the Veteran's contentions, the Board notes that while he now claims that he had hearing problems and tinnitus in service, not only do the STRs show no complaints, treatment or diagnostic evidence of any hearing impairment during service, but that the Veteran specifically denied any hearing loss on Reports of Medical History in March 1968, and again at the time of his separation examination in October 1968.  

It is also significant to note that while the STRs showed that the Veteran had some hearing loss under the holding in Hensley on a pre-induction examination in November 1963, and when examined for service enlistment in November 1966, he was not shown to have any hearing loss on audiological examination in March 1968.  In this case, the Board finds that it is difficult to believe that the Veteran would have chronic tinnitus and hearing problems beginning in Vietnam, but that he would specifically deny any hearing loss on an examination conducted only a few days after returning from Vietnam (October 1968).  Nor is it reasonable to believe that the Veteran would never seek medical attention or report his alleged chronic problems for nearly 40 years after service.  

Furthermore, while the Veteran asserted at one point that he worked as a painter and had no significant noise exposure since service, elsewhere he acknowledged he was a professional musician (drummer) for some 10 years after service, and that he continues to play locally on occasion.  (See April 2010 VA examination and June 2010 treatment reports).  Additionally, the Board finds that the Veteran's inconsistent assertions regarding the onset of his tinnitus when examined by VA in April 2010, and when evaluated by a private audiologist, further undermines his credibility, and raises serious doubts as to his ability to provide accurate and reliable information.  

In this case, the Board finds the April 2010 VA opinion concerning the etiology of the Veteran's current hearing loss and tinnitus persuasive, as it was based on a thorough review of the claims file and included a discussion of all relevant facts.  The VA examiner offered a rational and plausible explanation for concluding that the Veteran's current hearing loss and tinnitus was not related to service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  

In contrast, the private medical opinion was based primarily on the Veteran's self-described history of an injury and symptoms in service.  However, as indicated above, the Board does not consider the Veteran's reported history to be credible.  As such, any opinion based on that history would not carry any probative value.  

Finally, the Board notes that there was no evidence of any measurable decrease in the Veteran's hearing acuity at any threshold under the guidelines of Hensley in service or within one year of separation from service.  On the contrary, the audiometric findings on a service examination in March 1968, were significantly better than those recorded at the time of his entrance examination.  Thus, there is no factual basis to find that the hearing loss that was noted at entrance into service underwent an increase in severity during service under the criteria in Hensley.  

As there is no credible, probative medical evidence of record suggesting a connection between the Veteran's current hearing loss and tinnitus and service, and no objective evidence of any manifestations or indication of a worsening of the Veteran's hearing acuity in service or until many years after discharge from service, the record affords no basis to grant service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for bilateral defective hearing and tinnitus.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for bilateral defective hearing or tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  




Increased Ratings - In General

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When, as in this case, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

Where PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is for assignment.  

Where PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating is awarded.  

Where PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is awarded.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

PTSD

The Veteran contends that he has difficulty sleeping, is easily irritated and depressed once or twice a month, has panic attacks sparingly, and forgets to do things around the house or where he puts things, and believes that his PTSD is more severe than is reflected by the evaluation currently assigned.  

In this case, the Veteran was examined by VA twice during the pendency of this appeal.  When evaluated by VA in April 2010, the Veteran reported that he has difficulty working in confined or small spaces, a remote history of breaking his hand after punching a wall, and a few panic attacks since his discharge from service.  He reported nightmares, avoidance behavior, feelings of detachment, sleep disturbance, irritability and problems with concentration.  He said that he was married five times and that his last divorce was over 15 years ago, but that he has been in a committed relationship for over eight years now.  He described their relationship as a "fabulous love affair."  He also reported that he has a "great, super" relationship with his three adult sons and maintains regular contact with his close friends.  His leisure activities included yard work and music.  

On mental status examination, the Veteran was alert, well oriented and cooperative.  He maintained good eye contact, his speech was normal and clear, and his thought processes were goal-directed.  There was no evidence of hallucinations, delusions, or any suicidal or homicidal ideations.  He reported some difficulty with sustained concentration but responded in a logical and coherent manner.  His mood was euthymic, his affect appropriate, and there was no evidence of obsessive or ritualistic behavior.  The Veteran reported anxiety on a regular basis and racing thoughts at night.  The diagnosis was PTSD with anxiety and the Global Assessment of Function (GAF) score was 65.  

When examined by VA in June 2012, the Veteran reported that he and his girlfriend ended their relationship the prior year.  He said that he has a good relationship with his adult sons, but that he had no close friends.  He reported that a few friends stop by on occasion, if they see his car in his driveway, but that he had much less contact with people over the past few years.  He owns his own paint company, but said that he was semi-retired for a few years now, and that he worked only about four hours a day, three to four days a week, mostly on a referral basis.  The Veteran reported that he had no psychiatric treatment since his last evaluation.  On mental status examination, the Veteran had some mild memory impairment and difficulty sustaining focus.  His abstract thinking was adequate and his judgment was fair to adequate.  The Veteran reported thoughts of suicide, but denied any plan or intent, and said that he would never do it.  The diagnosis was PTSD and the GAF score was 60.  

In this case, the clinical findings on the two VA examinations during the pendency of this appeal were not significantly different and showed no more than mild to moderate psychiatric impairment.  While the Veteran reported a history of anxiety, depression and occasional sleep disturbance, the clinical findings showed that he was alert and well oriented.  His speech was coherent, logical and goal directed, and his judgment and insight was intact at all times.  Although the Veteran's longtime relationship with his girlfriend ended after 10 years, he did not report or otherwise suggest that it was related to his PTSD.  On the contrary, the Veteran described their relationship the year before their break-up as a "fabulous love affair."  The Veteran has an excellent relationship with his sons, maintains contact with friends and continues to enjoy music, playing in a band, occasionally.  Although he reported that he did not feel particularly close to any of his friends, the fact that he entertains them when they drop by unannounced and uninvited, suggests that he is able to maintain effective social relationships.  Similarly, while the Veteran reported that he was semi-retired, he owns his own painting company and continues to work part-time on a regular basis.  The fact that much of his work is by referral, further suggests that he is able to maintain effective work relationships.  

The GAF score is an indicator of the examiner's assessment of the individual's overall functioning.  A GAF score between 51 and 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft with the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  However, the Board is not required to assign a rating based merely on such score.  

In this case, the Veteran's complaints and the clinical findings during the pendency of this appeal have consistently shown that he was well oriented, his thought processes were well organized and goal directed, and that his speech was relevant and coherent.  Furthermore, the clinical findings do not show the frequency, severity, or duration of psychiatric symptoms necessary for a rating of 50 percent or higher under the criteria cited above.  That is, there was no evidence of any symptoms, such as, flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment or abstract thinking or disturbances of motivation and mood.  While the Veteran reported that he sometimes has difficulty staying focused and occasionally forgets where he put things around his house, he did not describe, nor do the medical reports suggest, that his memory impairment was consistent with retention of only highly learned material or forgetting to complete tasks.  The Veteran has a good relationship with his sons and friends, works part-time on a regular basis, and continues to play in a band on occasion.  Based on the totality of the evidence of record, the Board concludes that an evaluation in excess of 30 percent is not warranted.  

Here, the Veteran has been assigned a 30 percent evaluation for his PTSD based on the clinical findings demonstrated on examinations during the pendency of this appeal.  The evidence does not show, however, that the Veteran's PTSD has been more or less disabling than reflected in the 30 percent evaluation assigned at any time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's PTSD are consistent with the schedular criteria, and there is no competent evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the Veteran's disability, and provides for increased ratings for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  Id.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran is currently semi-retired but continues to work part-time as a painter.  While the Veteran reported that some difficulty working in confined spaces, he has never alleged that he is unable to work because of his PTSD, nor do the medical reports during the pendency of this appeal suggest that his psychiatric symptoms preclude substantially gainful employment.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  

An initial evaluation in excess of 30 percent for PTSD is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


